Title: John Wood to Thomas Jefferson, 10 November 1817
From: Wood, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Richmond
10th November 1817
                    
                    From a conversation with Colonel Randolph, I was sorry to learn, that you understood from my letter to you last summer in answer to your obliging favour respecting the classical Professorship in the central college, that I had declined the proposal which you made to me. The situation of my health was such then, that I was dubious whether I could undertake the superintendance of any public seminary; but I observed that I should prefer the central college to any other if I was capable of the fatigue of public instruction. I wrote you also about six weeks ago; after I returned from surveying the rivers requesting to know whether or not a mathematical department would be commenced along with the classical one, and if agreeable to the Trustees I would prefer such a situation. If the mathematical Professorship does not commence so soon, I should have no objection to go on with the Classics; until it goes into operation. Being anxious to make arrangements for the next year I would esteem it a favour to hear from you on this subject.
                    In lately looking over the 31st volume of the Critical review I observe notice made of a Greek & English Lexicon by Gilbert Wakefield. As you may not have seen it, I shall copy the passage.
                    
                    Art. 47. Page 117—Vol. 31st London 1801—
                    “Select essays of Dio Chrysostom, translated into english from the Greek; with notes critical & illustrative by Gilbert Wakefield”—
                    “The misfortunes of the learned translator of these essays are  well known to every one; and whatever may be the opinion of the public with respect to his political sentiments, and the suffering he is enduring for them, the world at large we trust will rejoice that he is not thereby prevented from persevering in works of literature and general utility. Such we deem his compilation of a Greek & english Lexicon, and such we believe to be the work before us, which consists in a translation of some of the writings of a Philosopher who like himself had suffered for his political freedom of speech and opinions”—
                    
                        I have the honour to be with esteem & regard Your obedient servant
                        John Wood
                    
                